DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 20-27, 30 and 32, drawn to an oil extracted from a solid vegetable matter or a micro-organism, comprising at least 1% by mass of unsaponifiable compounds initially present in the solid vegetable matter or micro-organism, classified in A23L 33/115.
II. Claims 28 and 33, drawn to a solid vegetable matter from which an oil has been extracted, prepared by a process comprising the steps of: - providing a solid vegetable matter comprising said oil; - extracting said oil by solid/liquid extraction using a first solvent system comprising a concentration of a solvent selected from the group consisting of a fluorinated aromatic solvent, a tert-butyl ether, a solvent comprising at least one silicon atom, and methyl-tetrahydrofuran (MeTHF), or a mixture thereof, representing at least 50% by volume in relation to the total volume of the solvent system; and  4 2756891.1 114353-101774- recovering said solid vegetable matter from which an oil has been extracted, classified in A23L 33/105.
III. Claims 29 and 34, drawn to a micro-organism from which an oil has been extracted, prepared by a process comprising the steps of: - providing a micro-organism comprising said oil; - extracting said oil by solid/liquid extraction using a first solvent system comprising a concentration of a solvent selected from the group consisting of a fluorinated aromatic solvent, a tert-butyl ether, a solvent comprising at least one silicon atom, and methyl-tetrahydrofuran (MeTHF), or a mixture thereof, representing at least 50% by volume in relation to the total volume of the solvent system; and - recovering said micro-organism from which an oil has been extracted, classified in A23L 33/14.
The inventions are independent or distinct, each from the other because:
Inventions I and II; I and III; and II and III are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are drawn to different products and different materials.  Group I is drawn to oil; Group II is drawn to plant material devoid of oil; and Group III is drawn to microorganisms that are devoid of oil.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: the inventions have acquired a separate status in the art in view of their different classification; the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); the prior art applicable to one invention would not likely be applicable to another invention; the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy L Clark whose telephone number is (571)272-1310.  The examiner can normally be reached on M-F 6:00am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on (571) 272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY L CLARK/Primary Examiner, Art Unit 1699